Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 9 June 1783
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                  
                     Dear Sir
                     Head Quarters 9th June 1783
                  
                  The Comr in Chief directs me to inform you that, the Remains of Genl Hazens Regiment, after discharging such of the War Men as are willing to take furloughs will be ordered to this Cantonment—their Numbers are uncertain, but will probably be for three to four Hundred—You will therefore be pleased to make a proper disposition of the Hutts necessary to cover them.  I am Sir Your most Obed. Ser.
                  
                     J. Trumbull Jur Secty
                     
                  
               